Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00885-CV

                                     IN RE Gary A. CAMPBELL

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-10935
                            Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 4, 2014

AFFIRMED

           Gary A. Campbell appeals the trial court’s order denying his application for name change.

A trial court has discretion in determining whether a petition requesting a change of name should

be granted. Chavez v. Chavez, 269 S.W.3d 763, 768 (Tex. App.—Dallas 2008, no pet.); In re

Mayol, 137 S.W.3d 103, 105 (Tex. App.—Houston [1st Dist.] 2004, no pet.); In re Erickson, 547
S.W.2d 357, 358 (Tex. Civ. App.—Houston [14th Dist.] 1977, no writ). A trial court abuses its

discretion if it acts without reference to any guiding rules and principles or acts in an arbitrary or

unreasonable manner. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex.

1985); Chavez, 269 S.W.3d at 768-69; In re Mayol, 137 S.W.3d at 105.

           The guiding rules and principles governing a trial court’s action on a petition by an adult

for a name change are set forth in sections 45.102 and 45.103 of the Texas Family Code. See TEX.
                                                                                       04-13-00885-CV


FAM. CODE ANN. §§ 45.102-45.103 (West 2014). The trial court’s order states the following three

reasons for its denial of Campbell’s application: (1) Campbell has been convicted of a felony and

did not provide evidence that he had received a discharge or pardon; (2) Campbell failed to provide

a legible and complete set of fingerprints; and (3) the name change would not be in the interest of

the public. Each of these reasons is supported by the Code’s guiding rules and principles.

       First, a court may order a name change for a person with a final felony conviction only if:

(1) the person “received a certificate of discharge by the Texas Department of Criminal Justice”

and “not less than two years have passed from the date of the receipt of discharge;” or (2) the

person has “been pardoned.” Id. at § 45.103(b). As the trial court’s order noted, Campbell did not

establish that he had been pardoned or had received a certificate of discharge and more than two

years had passed from the date of his receipt of such a discharge. See Campbell v. State, No. 04-

12-00304-CR, 2012 WL 2586216 (Tex. App.—San Antonio July 5, 2012, no pet.) (dismissing

Campbell’s appeal of felony conviction for lack of jurisdiction) (not designated for publication).

Next, Campbell’s petition did not include a legible and complete set of Campbell’s fingerprints as

required by section 45.102(a)(6) of the Code. TEX. FAM. CODE ANN. § 45.102(a)(6). Finally, a

trial court is required to change the name of a person only “if the change is … in the interest of the

public.” Id. at § 45.103(a); see also In re Mayol, 137 S.W.3d at 105-06 (holding trial court did not

abuse its discretion in denying name change where appellant failed to establish that name change

was in the interest of the public). Because Campbell made no showing on the record presented in

this case that the name change would be in the interest of the public, the trial court did not abuse

its discretion in denying Campbell’s application on this basis.

       We note that the trial court’s order denied Campbell’s application “without prejudice to

refiling when and if [Campbell] meets and has complied with all requirements.” Accordingly,



                                                 -2-
                                                                                      04-13-00885-CV


nothing precludes Campbell from filing another petition in an effort to establish the requirements

that the trial court found were lacking in its consideration of his first petition.

        The trial court’s order is affirmed.

                                                    Catherine Stone, Chief Justice




                                                  -3-